Opinion by
Judge Lindsay:
We concur with the circuit judge that the $1,000 advanced to appellant by his father in 1864, was not an advancement, but a loan. From the day the money was passed by the deceased to appellant, the relation of debtor and creditor existed, and limitation began to run.
The statutory bar had become complete before the institution of the action. The plea of limitation should therefore have been treated as a bar to a recovery, and the petition dismissed.
Judgment reversed and cause remanded for a judgment conformable to this opinion.